Exhibit 10.1

THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT AMENDS, RESTATES AND REPLACES IN
ITS ENTIRETY THAT CERTAIN AMENDED AND RESTATED LOAN AGREEMENT DATED AS OF
AUGUST 29, 2018, AS AMENDED BY THAT CERTAIN FIRST AMENDMENT AND WAIVER TO
AMENDED AND RESTATED LOAN AGREEMENT DATED MARCH 15, 2019, THAT CERTAIN SECOND
AMENDMENT AND WAIVER TO AMENDED AND RESTATED LOAN AGREEMENT DATED APRIL 25, 2019
AND THAT CERTAIN THIRD AMENDMENT AND WAIVER TO AMENDED AND RESTATED LOAN
AGREEMENT DATED OCTOBER 28, 2019 ALL BETWEEN BORROWER AND LENDER

SECOND AMENDED AND RESTATED LOAN AGREEMENT

THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”), dated as of
this 20th day of March, 2020, by and between VENUS CONCEPT USA INC., a Delaware
corporation, whose address is 235 Yorkland Blvd., Suite 900, Toronto, ON M2J 4Y8
(“Venus USA”); VENUS CONCEPT CANADA CORP., a Canadian corporation whose address
is 255 Consumers Road, Suite 110, Toronto, ON M2J 1R4 (“Venus Canada”), and
VENUS CONCEPT INC., a Delaware corporation, whose address is 235 Yorkland Blvd.,
Suite 900, Toronto, ON M2J 4Y8 (“VCI”), jointly and severally (collectively, the
“Borrower”), and CITY NATIONAL BANK OF FLORIDA, its successors and/or assigns
(the “Lender”), whose address is 100 SE 2nd Street, 13th Floor, Miami, Florida
33131.

RECITALS

A.    Borrower has requested and Lender has agreed to make a revolving credit
facility to Borrower in the maximum principal amount of TEN MILLION AND NO/100
DOLLARS ($10,000,000.00) (the “Loan”) to be used by Borrower to finance working
capital requirements, subject to the terms and conditions contained in this
Agreement.

B.    Borrower and Lender have negotiated the terms and conditions of, and wish
to enter into, this Agreement in order to set forth the terms and conditions of
the Loan.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, Borrower and Lender agree as follows:

1.    DEFINITIONS. As used in this Agreement the terms listed below shall have
the following meanings unless otherwise required by the context:

(a)    Account: Has the meaning set forth in the Code.

(b)    Account Debtor: Means a person who is obligated under any Account.

(c)    Affiliate: An Affiliate of the Borrower shall mean any entity which,
directly or indirectly, controls or is controlled by or is under common control
with the Borrower. An entity shall be deemed to be “controlled by” another
entity if such other entity possesses, directly or indirectly, power to direct
or cause the direction of the management and policies of such entity whether by
contract, ownership of voting securities, membership interests or otherwise.

(d)    Available Commitment: Means up to $10,000,000.00.

 

1



--------------------------------------------------------------------------------

(e)    Bona Fide Revenue Contract: Means any duly executed and effective bona
fide contract of the Parent or any Subsidiary thereof entered into in the
ordinary course of business with any Person that is not an Affiliate of any Loan
Party or any Subsidiary pursuant to which the Parent or any Subsidiary earns
revenue.

(f)    Borrowing Base: Shall have the meaning given to such term in Section 2
hereof.

(g)    Borrowing Base Certificate or BBC: Means the certificate attached hereto
as Exhibit “A”.

(h)    Capital Expenditures: Means all expenditures which would be required to
be capitalized and shown on the balance sheet of the Borrower, including
expenditures in respect to Capital Leases, but excluding expenditures made in
connection with the replacement, substitution or restoration of assets to the
extent financed (a) from insurance proceeds (or other similar recoveries) paid
on account of the loss of or damage to the assets being replaced or restored or
(b) with awards of compensation arising from the taking of eminent domain or
condemnation of the assets being replaced.

(i)    Capital Lease: Means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real and personal property by such
Person that is accounted for as a capital lease on the balance sheet of such
Person.

(j)    Code: Means the Uniform Commercial Code (or any successor statute), as
adopted and in force in Florida or, when the laws of any other state govern the
method or manner of the perfection or enforcement of any security interest in
any of the Collateral, the Uniform Commercial Code (or any successor statute) of
such state. Any term used in this Agreement and in any financing statement filed
in connection herewith which is defined in the Code and not otherwise defined in
this Agreement or in any other Loan Document has the meaning given to the term
in the Code.

(k)     Collateral: Shall have the meaning set forth in the Amended and Restated
Security Agreement.

(l)    Collateral Access Agreement: Means an agreement pursuant to which a
mortgagee or lessor of real property on which collateral is stored or otherwise
located, or a warehouseman, processor or other bailee of inventory owned by the
loan party, acknowledges the liens of the lender and waives any liens held by
such Person on such property, and in the case of any such agreement with a
mortgagee or lessor, permits the Lender reasonable access to and use of such
real property following the occurrence and during the continuance of an Event of
Default to assemble, complete and sell any Collateral stored or otherwise
located thereon, and contains such other provisions as otherwise acceptable to
Lender

(m)    Consolidated Contract Revenues: Means, for any period, for the Parent and
its Subsidiaries on a consolidated basis, the sum (as calculated by the Parent
in accordance with its practices prior to the date hereof), without duplication,
of (a) gross revenues for such period from all Bona Fide Revenue Contracts
originally entered into by the Parent or any Subsidiary of Parent in such period
that are, or pursuant to the terms of such Bona Fide Revenue Contract will be,
recognized as Consolidated Revenues under GAAP in such period or any future
period plus (b) incremental gross revenues for such period arising pursuant to
the terms of any bona fide amendment, extension, renewal or other modification
of any Bona Fide Revenue Contract entered into by the Parent or any of its
Subsidiaries in a prior period (or earlier in such period) that are, or pursuant
to the terms of such amendment, extension, renewal or other modification will
be, recognized as Consolidated Revenues under GAAP in such period

 

2



--------------------------------------------------------------------------------

or any future period plus (c) all revenues for such period that are (x) not in
any way earned pursuant to, derived from or in any way related to any
Contractual Obligation and (y) included in Consolidated Revenues for such
period; provided, that, it is understood and agreed that in no event shall
“Consolidated Contract Revenues” include any revenues from any contract or any
amendment, extension, renewal or modification of any contract to the extent such
contract, amendment, extension, renewal or modification represents a replacement
of an existing Bona Fide Revenue Contract without a material modification of the
economics thereof.

(n)     Consolidated Revenues: Means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the total of (a) gross revenues for such
period as determined in accordance with GAAP minus (b) the sum (without
duplication) of (i) trade, quantity and cash discounts allowed by the Parent and
its Subsidiaries plus (ii) discounts, refunds, rebates, charge backs,
retroactive price adjustments and any other allowances which effectively reduce
net selling price plus (iii) product returns and allowances plus (iv) set-offs
and counterclaims plus (v) any other similar and customary deductions used by
the Parent and its Subsidiaries in determining net revenues, all for such period
and as determined in accordance with GAAP; provided, that, “Consolidated
Revenues” shall exclude the revenues generated by any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of the income resulting from such revenues is not at the time
permitted by operation of the terms of its organizational documents or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary.

(o)    Contractual Obligation: Means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

(p)    CPLTD: Current Portion of Long-Term Debt.

(q)    EBITDA: As applies to any Person, the sum of earnings before interest,
taxes, depreciation and amortization.

(r)    Eligible Accounts Receivable: Means all Accounts in U.S. dollars and
Canadian dollars evidenced by a paper invoice or electronic equivalent (valued
at the face amount of such invoice, less maximum discounts, credits and
allowances which may be taken by Account Debtors on such Accounts, and net of
any sales tax, finance charges or late payment charges included in the invoiced
amount) created or acquired by Borrower arising from the sale of inventory
and/or the provision of services in Borrower’s ordinary course of business (as
approved by Lender) in which Lender has a first priority, perfected security
interest, but excluding, without duplication:

(i)    (A) domestic (Account Debtor located in the U.S. and/or Canada) Accounts
not related to equipment leased to an Account Debtor due more than ninety
(90) days after the date of invoice or past due by more than sixty (60) days,
(B) domestic (Account Debtor located in the U.S. and/or Canada) unbilled
Accounts related to equipment leased to an Account Debtor due more than 120 days
after the date of invoice or are past due, and (C) foreign (Account Debtor
located outside of the U.S. and/or Canada) unbilled Accounts not related to
equipment leased to an Account Debtor due more than sixty (60) days from the
date of invoice or past due by more than thirty (30) days (each a “Late
Account,” and collectively, the “Late Accounts”);

 

3



--------------------------------------------------------------------------------

(ii)    All Accounts owed by an Account Debtor if more than twenty-five percent
(25%) of the Accounts owed by such Account Debtor to Borrower is deemed
ineligible hereunder pursuant to clause (i);

(iii)    Accounts owing from any Affiliate of Borrower;

(iv)    Accounts owed by a creditor of Borrower to the extent of the amount of
the indebtedness of Borrower to such creditor;

(v)    Accounts that are in dispute or subject to any counterclaim,
contra-account, volume rebate, cooperative advertising accrual, deposit or
offset, to the extent of such dispute, counterclaim, contra-account, rebate,
accrual, deposit or offset;

(vi)    Accounts owing by any Account Debtor that becomes the subject of any
bankruptcy or other voluntary or involuntary proceeding, in or out of court, for
the adjustment of debtor-creditor relationships;

(vii)    Accounts arising from a sale on a bill-and-hold, guaranteed sale,
sale-or-return, sale-on-approval, consignment or similar basis or which is
subject to repurchase, return, rejection, repossession, loss or damage;

(viii)    Accounts owed by an Account Debtor that (1) is a sanctioned person or
(2) other than an Account Debtor with respect to a foreign Eligible Accounts
Receivable, is located outside of the United States of America;

(ix)    Accounts owed by the United States of America or other governmental or
quasi-governmental unit, agency or subdivision, provided, however, accounts owed
by the United States Postal Service shall be Eligible Accounts Receivable;

(x)    (I) Accounts as to which the goods giving rise to the Account have not
been delivered to and accepted by the Account Debtor and (II) accounts as to
which the service giving rise to the Account has not been completely performed
or which do not represent a final sale;

(xi)    Accounts evidenced by a note or other instrument or chattel paper or
reduced to judgment;

(xii)    Accounts for which the total of all Accounts from an Account Debtor
(together with the Affiliates of such Account Debtor) exceeds fifteen percent
(15%) of the total Accounts of Borrower subject to the Borrowing Base (but only
to the extent of the excess) (each an “Over Concentration Account,” and
collectively the “Over Concentration Accounts,”); provided, however, at
Borrower’s request Lender shall review any Over Concentration Account on a
case-by-case basis, and may include any such Over Concentration Account as
Eligible Accounts Receivable as Lender shall determine in its sole and absolute
discretion;

(xiii)    Accounts which, by contract, subrogation, mechanics’ lien laws or
otherwise, are subject to claims by Borrower’s creditors or other third parties
or which are owed by Account Debtors as to whom any creditor of Borrower
(including any bonding company) has Lien or retainage rights;

 

4



--------------------------------------------------------------------------------

(xiv)    Any and all other Accounts the validity, collectability, or amount of
which is determined in good faith and after reasonable due diligence by Borrower
or Lender to be doubtful;

(xv)    Any and all Accounts owed in connection with any bonded contracts;

(xvi)    Any other Account which Lender in its sole and absolute discretion
deems to be ineligible;

(xvii)    Accounts owed by an Account Debtor which is located in a jurisdiction
where Borrower is required to qualify to transact business or to file reports,
unless Borrower so qualify or filed;

(xviii)    Accounts owed by an Account Debtor who disputes the liability
thereof; and

(xviv)    Accounts in which Body Contour Ventures, LLC, American Aesthetic
Equipment, LLC, BCA Acquisitions, LLC and/or any of their affiliates is the
Account Debtor for so long as such Account Debtors are the subject of any
bankruptcy or other similar proceeding and until Lender provides consent to
include such Accounts as Eligible Accounts Receivable.

(s)    Eligible Inventory: Means all Inventory acquired by the Borrower in the
ordinary course of business and presently conducted (including warehouse
finished goods which are not damaged or used) which are warehoused or located in
the U.S. or Canada; provided, that on and after 60 days after the date hereof,
all such Inventory must be warehoused or located at a location for which Lender
has been provided with a Collateral Access Agreement and which Lender has
otherwise determined are eligible for credit extensions hereunder. Eligible
Inventory shall be valued at the lower of cost or market on a first-in,
first-out basis, but excluding, however, in any event, without limitation of the
foregoing, unless otherwise approved by Lender, any such Inventory which:

(i)    is not at all times subject to a duly perfected, first priority (and
except as set forth in the Intercreditor Agreement the only) security interest
in favor of Lender;

(ii)    is not in good and saleable condition;

(iii)    is on consignment from, or subject to, any repurchase agreement with
any supplier;

(iv)    constitutes returned, repossessed, damaged, defective, obsolete, or
slow-moving goods as reasonably determined by Lender;

(v)    is subject to a negotiable document of title (unless issued or endorsed
to Lender);

(vi)    is subject to any license or other agreement that limits or restricts
the Borrower’s or the Lender’s right to sell or otherwise dispose of such
inventory (unless the licensor and the Borrower enter into a licensor waiver in
form and substance satisfactory to Lender;

(vii)    constitutes inventory-in-transit;

 

5



--------------------------------------------------------------------------------

(viii)    is located at a leased location of the Borrower, with respect to which
Lender has not received within 60 days after the date hereof, a Collateral
Assess Agreement from the person owning such property or in control thereof;

(ix)    consists of any packaging materials, supplies or promotional materials;

(x)    constitutes Inventory consisting of parts;

(xi)    constitutes duties in Inventory;

(xii)    has been returned to, or reposed by, the Borrower;

(xiii)    constitutes Inventory related to VCI; and

(xiv)    Lender otherwise in its sole and absolute discretion deems to not be
Eligible Inventory.

(t)    Event of Default: Shall have the meaning given to such term in Section 7.

(u)    Financing Statements: The financing statements from Borrower to Lender to
perfect Lender’s security interest in the personal property described in the
Amended and Restated Security Agreement.

(v)    Fiscal Year: Means the fiscal year of the Borrower, which period shall be
a 12-month period ending on December 31 of each year. References to a Fiscal
Year with a number corresponding to any calendar year (e.g. “Fiscal Year 2013”)
refer to the Fiscal Year ending on December 31 of such calendar year.

(w)    GAAP: Generally accepted accounting principles consistently applied, as
adopted in the United States, and as amended from time to time.

(x)    Governmental Authority:    Any governmental or quasi-governmental
authority, agency, authority, board, commission, or governing body authorized by
federal, state or local laws or regulations as having jurisdiction over the
Lender, the Borrower or, the Guarantor.

(y)    Governmental Requirements: The standards for real property appraisals
established under applicable regulations governing national or state chartered
banks promulgated by the Board of Governors of the Federal Reserve System or the
United States Comptroller of the Currency, and any other regulations promulgated
by any Governmental Authority which apply to Lender.

(z)    Guarantor: VENUS CONCEPT LTD., an Israeli corporation.

(aa)    Guaranty: Second Amended and Restated Guaranty of Payment and
Performance dated within ninety (90) days following the date hereof from
Guarantor in favor of Lender, as may be amended, restated, modified or replaced
from time to time.

(bb)    Intercreditor Agreement: means that certain Third Amended and Restated
Intercreditor Agreement of even date herewith, by and among the Lender and
Madryn Health Partners, LP, a Delaware limited partnership, as amended,
supplemented or replaced from time to time.

(cc)    Inventory: Has the meaning set forth in the Code.

 

6



--------------------------------------------------------------------------------

(dd)    Involuntary Disposition: any loss of, damage to or destruction of, or
any condemnation or other taking for public use of, any property of any Loan
Party or any of its Subsidiaries.

(ee)    IP Rights: all worldwide intellectual property rights, industrial
property rights, proprietary rights and common-law rights, whether registered or
unregistered, copyrights, domain names, patents, trademarks, proprietary
databases, proprietary software, websites and trade secrets, including without
limitation, all rights to and under all new and useful algorithms, concepts,
data (including all clinical data relating to a product), databases, designs,
discoveries, inventions, know-how, methods, processes, protocols, chemistries,
compositions, show-how, software (other than commercially available,
off-the-shelf or open source), specifications for products, techniques,
technology, trade dress and all improvements thereof and thereto, which is owned
by any Loan Party or any Subsidiary thereof or which any Loan Party or any
Subsidiary thereof is licensed, authorized or otherwise granted rights under or
to.

(ff)    Lien: means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

(gg)    Loan: That certain revolving credit facility in the amount of TEN
MILLION AND NO/100 DOLLARS ($10,000,000.00) from time to time outstanding, as
evidenced by the Note and secured by the Amended and Restated Security Agreement
and other Loan Documents as provided herein.

(hh)    Loan Documents: Any and all agreements evidencing, securing, or executed
by the Borrower and the Guarantors in connection with the Loan, including,
without limitation, the Third Amended and Restated Revolving Promissory Note,
the Security Agreement, and the Second Amended and Restated Guaranty and this
Agreement.

(ii)    Loan Party: the Parent, Guarantor and each Borrower.

(jj)    LTD or Long-Term Debt: Means financial obligations that become due more
than one year.

(kk)    Madryn Credit Agreement. Means that certain Credit Agreement dated as of
October 11, 2016, by and between Borrower, the Guarantor, the lenders from time
to time party thereto and Madryn Health Partners, LP, a Delaware limited
partnership, as Administrative Agreement, as amended by that certain First
Amendment to Credit Agreement and Investment Documents dated as of May 25, 2017,
that certain Second Amendment to Credit Agreement and Consent Agreement dated as
of February 15, 2018, that certain Third Amendment to Credit Agreement and
Waiver dated as of August 14, 2018, that certain Fourth Amendment to Credit
Agreement dated as of January 11, 2019, that certain Fifth Amendment to Credit
Agreement dated as of March 15, 2019, that certain Sixth Amendment to Credit
Agreement and Consent dated as of April 25, 2019, that certain Seventh Amendment
to Credit Agreement, Consent and Waiver dated as of June 25, 2019, that certain
Omnibus Amendment and Waiver dated as of July 26, 2019, that certain Ninth
Amendment to Credit Agreement dated as of August 14, 2019, that certain Tenth
Amendment to Credit Agreement, Consent and Joinder Agreement dated as of
November 7, 2019, that certain Eleventh Amendment to Credit Agreement and
Consent Agreement dated of even date herewith and as may be further amended,
supplemented, or replaced from time to time.

 

7



--------------------------------------------------------------------------------

(ll)    Material Adverse Effect: Means (a) a material adverse change in, or a
material adverse effect upon, the financial condition, operations, assets,
business, properties or prospects of the Parent and its Subsidiaries taken as a
whole, (b) a material impairment of the ability of the Borrower to perform any
of the obligations under any Loan Documents or (c) a material adverse effect
upon any substantial portion of the Collateral under the Loan Documents or upon
the legality, validity, binding effect or enforceability of any Loan Document
against the Borrower of any Loan Document.

(mm)    Note: That certain Third Amended and Restated Revolving Promissory Note
dated as of even date herewith from Borrower in favor of Lender in the principal
amount of $10,000,000.00, as the same may be amended, restated, modified or
replaced from time to time.

(nn)    Parent: Venus Concept Inc., a Delaware corporation.

(oo)    Permitted Transfers: (a) the sale, lease, license, transfer or other
disposition (including, for the avoidance of doubt, by way of subscription
agreements) of inventory (excluding, for the avoidance of doubt, any
intellectual property or any IP rights) in the ordinary course of business,
(b) the sale, lease, license, transfer or other disposition in the ordinary
course of business of surplus, obsolete or worn out property no longer used or
useful in the conduct of business of any Loan Party or any of their
Subsidiaries, (c) any sale, lease, license, transfer or other disposition of
property to any Loan Party or any Subsidiary thereof; provided, that, if the
transferor of such property is a Loan Party (i) the transferee thereof must be a
Loan Party or (ii) to the extent such transaction constitutes an investment,
such transaction is permitted under the terms of this Agreement, (d) granting
licenses of intellectual property on a non-exclusive basis or on an exclusive
basis so long as each such exclusive license is limited to geographic areas,
particular distribution channels or fields of use, customized products for
customers or limited time periods, and so long as after giving effect to such
exclusive license, the Parent and its Subsidiaries retain sufficient rights to
use or benefit from the subject intellectual property as to enable them to
continue to conduct their business in the ordinary course, (e) any Involuntary
Disposition, (f) investments permitted pursuant to this Agreement (including,
for the avoidance of doubt, any issuance by a Subsidiary of Parent of its equity
interests to a minority owner of such Subsidiary at initial creation or
formation of such Subsidiary), (g) the sale, transfer, issuance or other
disposition of a de minimis number of shares of the equity interests of a
Subsidiary of Parent that is not organized under the laws of any state of the
United States or the District of Columbia (excluding Venus Canada) in order to
qualify members of the governing body of such Subsidiary if required by
applicable law, (h) the abandonment or other disposition of IP Rights that are
not material and are no longer used or useful in any material respect in the
business of the Parent and its Subsidiaries, (i) licenses, sublicenses, leases
or subleases (in each case, other than with respect to IP Rights or intellectual
property) granted to third parties in the ordinary course of business and not
interfering in any material respect with the business of the Parent and its
Subsidiaries and (j) dispositions of cash and cash equivalents in the ordinary
course of business, and (k) any sale, lease, license, transfer or other
disposition (other than with respect to CNB Priority Collateral (as defined in
the Intercreditor Agreement) otherwise permitted under the Madryn Loan Documents
(as defined in the Intercreditor Agreement)).

(pp)    Person: A natural person, a partnership, a joint venture, an
unincorporated association, a limited liability company, a corporation, a trust,
any other legal entity, or any Governmental Authority.

(qq)    Permitted Liens: Means (i) Liens pursuant to any Loan Document;
(ii) Liens in favor of Madryn Lenders (as defined in the Intercreditor
Agreement) on Madryn Priority Collateral (as defined in the Intercreditor
Agreement) and, subject to the terms of the Intercreditor Agreeement, CNB
Priority Collateral (as defined under the Intercreditor Agreement); (iii) Liens
existing on the Effective Date; (iv) Liens (other than Liens imposed under ERISA
or in respect of a Canadian Pension Plan) for

 

8



--------------------------------------------------------------------------------

taxes, assessments or governmental charges or levies not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP; (v) statutory Liens of
landlords and Liens of carriers, warehousemen, mechanics, materialmen and
suppliers and other Liens imposed by law or pursuant to customary reservations
or retentions of title arising in the ordinary course of business; provided,
that, such Liens secure only amounts not yet due and payable or, if due and
payable, are unfiled and no other action has been taken to enforce the same or
are being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established; (vi) pledges
or deposits in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation,
other than any Lien imposed by ERISA or in respect of a Canadian Pension Plan;
(vii) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business; (viii) easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person; (ix) Liens securing
judgments for the payment of money (or appeal or other surety bonds relating to
such judgments) not constituting an Event of Default; (x) normal and customary
rights of setoff upon deposits of cash in favor of banks or other depository
institutions; (xi) Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection;
(xii) reservations, limitations, provisos and conditions expressed in any
original grants from the crown or other grants of real or immovable property, or
interest therein, which do not materially affect the use of the affected land
for the purpose for which it was used by that Person; (xiii) security given to a
public utility or Governmental Authority when required by such utility or
authority (excluding, for the avoidance of doubt, security in connection with
Indebtedness for borrowed money) in connection with the operations of that
Person in the ordinary course of its business provided that such security does
not materially impair the use of the affected property for the purpose for which
it was used by that Person; (xiv) Liens arising from precautionary Uniform
Commercial Code financing statements or similar filings under applicable law
regarding operating leases entered into by the Parent or any Subsidiary of
Parent in the ordinary course of business; and (xv) other Liens securing
Indebtedness or other obligations permitted hereunder, in an aggregate amount at
any time outstanding not to exceed $250,000; and (xvi) Subject to the terms of
the Intercreditor Agreement, Liens on Madryn Priority Collateral (as defined in
the Intercreditor Agreement) permitted under the Madryn Loan Documents (as
defined in the Intercreditor Agreement).

(rr)    Security Agreement: Collectively, that certain Amended and Restated
Security Agreement dated as of August 29, 2018 from Venus USA in favor of
Lender, that certain Amended and Restated General Security Agreement dated
August 29, 2018 from Venus Canada in favor of Lender, and that certain Security
Agreement dated as of even date herewith from VCI in favor of Lender, as the
same may be amended, restated, modified or replaced from time to time.

(ss)    Subsidiary: As defined in the Security Agreement.

(tt)    Total Liabilities: Means the Borrower’s total stated liabilities, less
subordinated debt.

(uu)    Unmatured Event of Default: Any event that, if it continues uncured,
will, with lapse of time or notice, or both, constitute an Event of Default
hereunder and under the other Loan Documents.

 

9



--------------------------------------------------------------------------------

2.    LOAN. Provided no Unmatured Event of Default or Event of Default then
exists, the proceeds of the Loan shall be advanced from time to time to Borrower
in amounts such that the aggregate principal amount of the Loan at any one time
outstanding, will not exceed the lesser of: (i) $10,000,000.00; or (ii) the sum
of (a) the Domestic Eligible Non-Leased Accounts Receivable Formula Amount and
Foreign Eligible Accounts Receivable Formula Amount, as each are defined below,
on such date (if applicable); (b) the Domestic Eligible Upcoming Lease Accounts
Receivable Formula Amount, as defined below, on such date; and (c) the Eligible
Inventory Formula Amount, as defined below, on such date (if applicable), less
any reserves determined by Lender in its sole and absolute discretion (the
“Borrowing Base”); provided further, however, that in no event shall the
principal amount of Loans outstanding under the Eligible Inventory Formula
Amount exceed the aggregate principal amount of Loans outstanding under the
Domestic Eligible Accounts Receivable Formula Amount plus the Foreign Eligible
Accounts Receivable Formula Amount plus the Domestic Eligible Upcoming Lease
Accounts Receivable Formula Amount. If at any time (other than as described in
the last paragraph of this Section 2) the aggregate principal balance of the
Loan exceeds the Borrowing Base, Borrower shall be required to make a principal
reduction within ten (10) business days in an amount sufficient to bring the
outstanding principal balance of the Loan into compliance with the Borrowing
Base. The failure to make such payment shall constitute an immediate Event of
Default hereunder. In addition, upon such occurrence, Lender shall have the
option, in its sole and absolute discretion, to permanently reduce availability
under the Loan by an amount equal to the amount in excess of the Borrowing Base,
irrespective of any subsequent payment made by Borrower. Notwithstanding the
foregoing, Lender in its sole and absolute discretion may reduce the advance
rates set forth above, or adjust or reduce one or more of the other elements
used to compute the Borrowing Base and determine availability hereunder. As used
herein, the following terms will have the meanings indicated:

“Domestic Eligible Non-Leased Accounts Receivable Formula Amount” means an
amount up to 85% of the net amount of domestic (Account Debtor located in U.S.
and/or Canada) Eligible Accounts Receivable not related to equipment leased to
an Account Debtor, on any date of determination thereof.

“Domestic Eligible Upcoming Lease Accounts Receivable Formula Amount” means an
amount up to 85% of the net amount of domestic (Account Debtor located in U.S.
and/or Canada) unbilled Eligible Accounts Receivable related to equipment leased
to an Account Debtor (which has no past due amounts), on any date of
determination thereof.

“Eligible Inventory Formula Amount” means and amount up to the lesser of (i) 35%
of the cost of Eligible Inventory on a lower of costs or market basis, and (ii)
$2,500,000.00. Notwithstanding with anything discussed herein to the contrary,
the outstanding amount of Eligible Inventory advances hereunder shall not exceed
35% of total availability under the Loan.

“Foreign Eligible Accounts Receivable Formula Amount” means an amount up to 50%
(notwithstanding a sublimit of $1,000,000.00) of the net amount of foreign
(Account Debtor located outside the U.S. and/or Canada) unbilled Eligible
Accounts Receivable not related to equipment leased to an Account Debtor, on any
date of determination thereof.

3.    EXPENSES: Borrower shall pay all fees and charges incurred in the
procuring and making of the Loan and all other expenses incurred by Lender
during the term of the Loan, including without limitation documentary stamp
taxes, if applicable, intangible taxes, if applicable, recording expenses, and
the fees of the attorneys for Lender. The Borrower shall also pay any and all
insurance premiums, taxes, assessments, and other charges, Liens and
encumbrances upon the Collateral. Suchp1

 

10



--------------------------------------------------------------------------------

amounts, unless sooner paid, shall be paid from time to time as Lender shall
request either to the Person to whom such payments are due or to Lender if
Lender has paid the same.

4.    WARRANTIES AND REPRESENTATIONS. Borrower and/or Guarantor, as applicable,
represent and warrant (which representations and warranties shall be deemed
continuing) as follows:

(a)    Organization Status. (i) Venus Concept USA, Inc. is duly organized under
the laws of the State of Delaware and is in good standing under the laws of the
State of Delaware, (ii) Venus Concept Canada Corp. is duly organized under the
laws of Ontario, Canada, and is in good standing under the laws Ontario, Canada,
(iii) Venus Concept Inc. is duly organized under the laws of the State of
Delaware and is in good standing under the laws of the State of Delaware,
(iv) Venus Concept USA, Inc. is qualified to do business in the State of Florida
and the State of California, and (v) the issued and outstanding capital stock of
the Borrower and Guarantor has been duly and validly issued.

(b)    Compliance with Laws. To the Borrower’s knowledge, Borrower is in
material compliance with all laws, regulations, ordinances and orders of all
Governmental Authorities applicable to it.

(c)    Accurate Information. All information now and hereafter furnished by
Borrower to Lender in connection with the Loan Documents is and will be true,
correct and complete in all material respects.

(d)    Authority to Enter into Loan Documents. The Borrower has full power and
authority to enter into the Loan Documents and consummate the transactions
contemplated hereby, and the facts and matters expressed or implied in the
opinions of its legal counsel are true and correct.

(e)    Validity of Loan Documents. The Loan Documents have been approved by
those Persons having proper authority, and are in all respects legal, valid and
binding according to their terms.

(f)    Priority of Lien on Personalty. No chattel mortgage, bill of sale,
security agreement, financing statement or other title retention agreement
(except those executed in favor of Lender and other Permitted Liens) has been or
will be executed with respect to any of the Collateral, unless otherwise
approved by Lender in accordance with the Security Agreement.

(g)    Conflicting Transactions of Borrower. The consummation of the transaction
hereby contemplated and the performance of the obligations of Borrower and
Guarantor under and by virtue of the Loan Documents will not, upon executing of
the Intercreditor Agreement, result in any breach of, or constitute a default
under, any material lease, loan or credit agreement, or other material
instrument to which Borrower or Guarantor is a party or by which they are bound.

(h)    Pending Litigation. There are no actions, suits or proceedings pending
against Borrower, Guarantor, or the Collateral, or to the Borrower’s knowledge,
threatened in writing against Borrower, Guarantor, the Collateral before or by
any Governmental Authority that (i) purports to affect or pertain to the
validity or enforceability of any of the Loan Documents or (ii) could reasonably
be expected to have a Material Adverse Effect, except, in each case, actions,
suits and proceedings which have been disclosed to and approved by Lender in
writing. As of the date hereof, a true and complete list of all actions, suits
or proceedings pending before any Governmental Authority that could reasonably
be expected to result in losses and/or expenses in excess of $250,000 has been
provided to Lender. To the

 

11



--------------------------------------------------------------------------------

Borrower’s knowledge, Borrower is not in default with respect to any order,
writ, injunction, decree or demand of any court or any Governmental Authority.

(i)    Condition of Collateral. The Collateral is not now damaged or injured as
a result of any fire, explosion, accident, flood or other casualty.

(j)    Discharge of Liens and Taxes. Borrower and Guarantor have filed all
Canadian, Israeli and U.S. federal and state income and all other material tax
returns and reports required to be filed, and have paid and/or discharged all
provincial, territorial, state and other material taxes, assessments, fees and
other governmental charges levied or imposed by a taxing authority upon them or
their properties, income or assets otherwise due and payable, except to the
extent that such items are being appropriately contested in good faith and an
adequate reserve under GAAP for the payment thereof is being maintained.

(k)    Sufficiency of Capital. Neither Borrower nor any Guarantor is, and after
consummation of this Agreement and after giving effect to all indebtedness
incurred and Liens created by Borrower in connection with the Note and any other
Loan Documents, will be, insolvent within the meaning of 11 U.S.C. § 101, as in
effect from time to time.

(l)    ERISA. Each employee pension benefit plan, as defined in Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), maintained by
Borrower and/or any Guarantor meets, as of the date hereof, the minimum funding
standards of ERISA and all applicable regulations thereto and requirements
thereof, and of the Internal Revenue Code of 1986, as amended. No “Prohibited
Transaction” or “Reportable Event” (as both terms are defined by ERISA) has
occurred with respect to any such plan.

(m)    No Default. There is no Event of Default or Unmatured Event of Default on
the part of Borrower or Guarantor under this Agreement, the Note, the Guaranty
or the Security Agreement. To Borrower’s knowledge, Guarantor and Borrower are
not in default in any material respect under any agreement or instrument to
which it is a party or by which it may be bound which would individually or in
the aggregate have a material adverse effect on the financial condition or
business of the Borrower or Guarantor.

(n)    Brokerage. Any brokerage commission due in connection with the
transaction contemplated hereby has been paid in full.

(o)    Ownership of Properties/Liens. Borrower has marketable title or leasehold
interests in and to all real property necessary or used in the ordinary conduct
of its business, except for such defects in title as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. The
Borrower’s real and personal properties, tangible and intangible, of any nature
whatsoever (including patents, trademarks, trade names, service marks and
copyrights), are free and clear of all Liens (other than Permitted Liens).

5.    COVENANTS. Borrower and Guarantor, as applicable, covenants and agrees
with Lender as follows:

(a)    Taxes. Borrower certifies that it has filed or caused to be filed all
federal, state income and other material tax returns which are required to be
filed, and have paid or caused to be paid all such taxes as shown on said
returns or in any manner due to be paid (including, but not limited to, ad
valorem and personal property taxes) or on any assessment received by Borrower
and not being contested in good faith, to the extent that such taxes have become
due.

 

12



--------------------------------------------------------------------------------

(b)    Notice of Litigation. Borrower shall promptly give Lender written notice
of (a) a judgment in excess of $500,000.00 entered against Borrower, or (b) the
commencement of any action, suit, claim, counterclaim or proceeding against or
investigation of Borrower which, if adversely determined, would materially
adversely affect the business of Borrower, or which questions the validity of
this Agreement, the Note or the Security Agreement.

(c)    Notice of Default. Borrower shall promptly give Lender written notice of
any Unmatured Event of Default under any agreement with Lender or under any
other contract to which Borrower is a party resulting in the acceleration of
Indebtedness which would reasonably be expected to have a materially adverse
affect on the business of Borrower.

(d)    Reports. Borrower shall promptly furnish Lender with copies of all
material governmental agency reports pertaining to or affecting Borrower which
would materially adversely affect the business of Borrower.

(e)    Change in Ownership, Control or Management of Borrower. Borrower shall
not change its ownership, control or management structure during the term of the
Agreement without the prior written consent of Lender, including without
limitation, if either Borrower becomes a standalone entity or subsidiary of
another entity, which shall not be unreasonably withheld or delayed. It is
hereby clarified that bona fide raising of capital or an initial public offering
of the Guarantor or either Borrower shall not be deemed as change of control of
the Borrower and shall not require the Lender’s prior written consent.

(f)    Change in Fiscal Year. Borrower shall not change its fiscal year without
the prior written consent of Lender. Borrower’s fiscal year ends on December 31.

(g)    No Sale of Assets. Borrower and Guarantor shall not, during the term of
the Loan, transfer any material portion of their respective assets (other than
Permitted Transfers) unless either (i) such transfer is in the ordinary course
of Borrower’s or Guarantor’s business, for fair market value or reasonable
consideration, and such transfer will not have a material adverse effect on the
financial condition of Borrower or Guarantor and/or its ability to perform the
obligations hereunder, as determined by Lender in its reasonable discretion, or
(ii) (x) the consideration paid in connection therewith shall be cash or cash
equivalents paid contemporaneous with consummation of the transaction and shall
be in an amount not less than the fair market value of the property disposed of,
(y) no Unmatured Event of Default or Event of Default shall have occurred and be
continuing both immediately prior to and after giving effect to such transfer,
and (z) the aggregate net book value of all of the assets sold or otherwise
disposed of in such disposition together with the aggregate net book value of
all assets sold or otherwise disposed of by the Loan Parties and their
Subsidiaries in all such transactions occurring during the term of this
Agreement does not exceed $500,000.

(h)    Title to Collateral. Borrower will deliver to Lender, after its
reasonable request, any contracts, bills of sale, statements, receipted vouchers
or agreements under which Borrower claims title to any of the Collateral.

(i)    Payment of Taxes. Borrower shall pay and discharge when due, and before
subject to penalty or further charge, and otherwise satisfy before maturity or
delinquency, all provincial, territorial, state and other material taxes,
assessments, fees and other governmental charges levied or imposed by a taxing
authority upon them or their properties, income or assets otherwise due and
payable,

 

13



--------------------------------------------------------------------------------

except to the extent that such items are being appropriately contested in good
faith and an adequate reserve under GAAP for the payment thereof is being
maintained, or with respect to which Borrowers have obtained a valid extension
of time within which to pay any such debts, taxes and liabilities, or for which
delay and payment shall not have a material adverse effect on Borrower’s
financial condition . 

(j)    Collection of Insurance Proceeds. Borrower will cooperate with Lender in
obtaining for Lender the benefits of any insurance or other proceeds lawfully or
equitably payable to it in connection with the transaction contemplated hereby
and the collection of any indebtedness or obligation of Borrower to Lender
incurred hereunder.

(k)    Indebtedness. Borrower shall not incur, create, assume or permit to exist
any indebtedness or liability for borrowed money, any indebtedness constituting
the deferred purchase price of any property or assets, any indebtedness owed
under any conditional sale or title retention agreement, contingent obligations
pursuant to guaranties of Indebtedness, endorsements, letters of credit and
other similar secondary liabilities, or any other indebtedness or liability
evidenced by notes, bonds, debentures or similar obligations (collectively,
“Indebtedness”) without the prior written approval of Lender, except for (i) the
Loan, (ii) the endorsement of checks for collection in the ordinary course of
business, (iii) debt payable to suppliers and other trade creditors in the
ordinary course of business on ordinary and customary trade terms and which is
not past due, (iv) intercompany Indebtedness; (v) other Indebtedness, in an
aggregate principal amount not to exceed $250,000 at any time outstanding; and
(vi) other Indebtedness permitted under the Madryn Loan Documents (as defined
in, and subject to the terms of, the Intercreditor Agreement).

(l)    Guaranties. Except as may be in existence prior to the date hereof, as
previously disclosed to the Lender, or as permitted under Section 5(k), Borrower
shall not guarantee or otherwise in any way become or be responsible for any
Indebtedness of any other Person, whether by agreement to purchase the
indebtedness of any other Person, or agreement for the furnishing of funds to
any other Person through the purchase of goods, supplies or services (or by way
of stock purchase, capital contribution, advance or loan) for the purpose of
paying or discharging Indebtedness of any other Person, or otherwise.

(m)    Advances. Borrower shall not make any advances, dividends, loans, or
distributions to Guarantor or any of its subsidiaries, affiliates, shareholders,
officers or directors, without the prior written consent of Lender.
Notwithstanding the foregoing, so long as no Event of Default exists, Borrower
shall be permitted to make advances to Guarantor or any of its subsidiaries,
affiliates, shareholders, officers or directors, in the ordinary course of
Borrower’s business, without first obtaining Lender’s prior written consent.
Furthermore, it is hereby clarified and agreed that the provisions made in this
section shall not interfere with any ordinary course money transfers among the
Borrower and any of its affiliates, and such money transfers shall not require
the Lender’s prior written consent.

(n)    Further Assurances and Preservation of Security. Borrower will do all
acts and execute all documents for the better and more effective carrying out of
the intent and purposes of this Agreement, as Lender shall reasonably require
from time to time, and will do such other acts necessary or desirable to
preserve and protect the Collateral at any time securing or intending to secure
the Note, as Lender may reasonably require.

(o)    No Assignment. Borrower shall not assign this Agreement or any interest
therein and any such assignment is void and of no effect. Lender may assign this
Agreement and any other Agreements contemplated hereby, and all of its rights
hereunder and thereunder, and all provisions of this

 

14



--------------------------------------------------------------------------------

Agreement shall continue to apply to the Loan. Lender agrees to notify Borrower
of any such assignment. Lender also shall have the right to participate the Loan
with any other lending institution.

(p)    Access to Books and Records. Borrower shall allow Lender, or its agents,
after reasonable prior notice and during reasonable normal business hours, to
access Borrower’s books, records and such other documents, and allow Lender, at
Borrower’s expense, to inspect, audit and examine the same and to make extracts
therefrom and to make copies thereof. Lender shall be entitled to a field exam,
audit and inventory appraisal on a semi-annual basis (or during the existence of
an Event of Default, more frequently, if Lender deems it necessary in its sole
and absolute discretion) at Borrower’s expense throughout the term of the Loan.

(q)    Business Continuity. Borrower shall conduct its business in substantially
the same manner and as such business is now and has previously been conducted
during the term of the Loan.

(r)    Insurance.

(1)    Borrower shall obtain, maintain and keep in full force and effect during
the term of the Loan adequate insurance coverage, with all premiums paid thereon
and without notice or demand, with respect to its properties and business
against loss or damage of the kinds and in the amounts customarily insured
against by companies of established reputation engaged in the same or similar
businesses and owning similar properties in localities where the applicable
Borrower operates including, without limitation:

(i)     For any and all Canadian locations, public liability insurance insuring
against all claims for personal or bodily injury, death, or property damage in
an amount of not less than $10,000,000.00 single limit coverage, and
$10,000,000.00 in the aggregate. Such policy shall include an additional insured
endorsement naming the Lender as loss payee;

(ii)    For any and all United States locations, public liability insurance
insuring against all claims for personal or bodily injury, death, or property
damage in an amount of not less than $1,000,000.00 single limit coverage, and
$2,000,000.00 in the aggregate. Such policy shall include an additional insured
endorsement naming the Lender as loss payee;

(iii)    A personal property insurance policy (insuring Inventory) in an amount
not less than $2,000,000.00 combined for its North American locations; and

(iv)     Insurance in such amounts and against such other casualties and
contingencies as may from time to time be required by Lender.

(2)    All policies of insurance required hereunder shall: (i) be written by
carriers which are licensed or authorized to transact business in the State of
Florida, and are rated “A” or higher, Class XII or higher, according to the
latest published Best’s Key Rating Guide and which shall be otherwise acceptable
to Lender in all other respects, (ii) provide that the Lender shall receive
thirty (30) days’ prior written notice from the insurer before a cancellation,
material change or non-renewal of the policy becomes effective and (iii) be
otherwise satisfactory to Lender in its reasonable discretion.

(3)    Borrower shall not, without the prior written consent of Lender, take out
separate insurance concurrent in form or contributing with regard to any
insurance coverage required by Lender.

 

15



--------------------------------------------------------------------------------

(4)    At all times during the term of the Loan, at request of Lender, Borrower
shall promptly deliver to Lender the original (or a certified copy) of all
policies of insurance required hereby, together with receipts or other evidence
that the premiums therefor have been paid.

(5)    Not less than thirty (30) days prior to the expiration date of any
property or liability insurance policy of Borrower, at request of Lender,
Borrower shall deliver to Lender the original (or certified copy), or a
certificate, as applicable, of each renewal policy, together with receipts or
other evidence that the premiums therefor have been paid.

(6)    The delivery of any insurance policy and any renewals thereof, shall
constitute an assignment thereof to Lender and Borrower hereby grants to Lender
a security interest in all such policies, in all proceeds thereof and in all
unearned premiums therefor.

(s)    Lockbox. After the occurrence and during the continuation of an Event of
Default, Lender may require the Borrower to establish a lockbox under the
control of Lender to which all of the Account Debtors shall forward payments on
the Accounts. The Borrower shall pay all of Lender’s standard fees and charges
in connection with such lockbox arrangement (if any) as such charges and fees
may change from time to time. In the event Lender requires a lockbox
arrangement, the Borrower shall notify Account Debtors on the Accounts to
forward payments on the Accounts to the lockbox; provided, however, that Lender
shall have the right to directly contact Account Debtors at any time after the
occurrence and during the continuation of an Event of Default, to ensure that
payments on the Accounts are directed to the lockbox. The Borrower hereby grants
to Lender as additional security in and lien upon all items and balances held in
any lockbox as additional collateral for the obligations of the
Borrower.    After the occurrence and during the continuation of an Event of
Default, the Lender shall be irrevocably authorized to debit and “sweep” the
lockbox daily and take all sums contained therein and apply such sums against
monies owed to the Lender of any kind, including, without limitation, any
principal and/or interest due under the Note.

(t)    Subordination of Debt. Subject to the terms of the Intercreditor
Agreement, Borrower will fully subordinate all of the Borrower’s material
Indebtedness owed to third parties, including, without limitation, officers,
employees, stockholders, and affiliates, upon terms and conditions acceptable to
Lender. Notwithstanding the foregoing, (i) so long as the Borrower is in
compliance with the financial covenants contained herein and there is no Event
of Default, and no condition exists, which but for the giving of notice or the
passage of time would constitute and Event of Default, the Borrower shall be
permitted to make regular scheduled payments of principal and interest on such
subordinated debt.

(u)    Indemnification. Borrower and Guarantor hereby indemnify and hold Lender,
its directors, officers, agents, employees and attorneys harmless from and
against any liability, loss, expenses, damage of any nature, and claims,
including, without limitation, brokers’ claims, arising in connection with:
(i) any failure by the Borrower to make payment of any amount due under this
Loan Agreement or the Security Agreement on the due date or, if so payable, on
demand; (ii) the occurrence and/or continuance of an Event of Default or
(iii) material inaccuracy or material breach of any of the representations
contained in this Agreement or any other Loan Documents, in each case, except
for any liabilities, losses, expenses, damages and claims arising out of
Lender’s breach of contract, bad faith, gross negligence or willful misconduct.

(v)    Estoppel Certificate. At any time during the term of the Loan, within ten
(10) business days after written demand of such Borrower by the Lender therefor,
the Borrower shall deliver to the Lender a certificate, duly executed and in
form satisfactory to the Lender, stating and acknowledging,

 

16



--------------------------------------------------------------------------------

to the best of such Borrower’s knowledge, the then unpaid principal balance of,
and interest due and unpaid, under the Loan, the fact that there are no
defenses, off sets, counterclaims or recoupments thereto (or, if such should not
be the fact, then the facts and circumstances relating to such defenses, off
sets, counterclaims or recoupments).

(w)    Release of Information for Marketing Purposes. The Borrower consents to
the Lender releasing details of the Loan to the media, radio, television, trade
publications, magazines, web sites or other forms of media (collectively, the
“Media”) and hereby releases and holds Lender harmless from any liability
arising out of the use or publication of such information absent Lender’s gross
negligence or willful misconduct.

6.    FINANCIAL COVENANTS AND REPORTING REQUIREMENTS.

(a)    Depository Relationship. At all times during the term of the Loan, each
Borrower shall maintain all its depository account(s), merchant services and
treasury management services with Lender with exception for foreign depository
accounts (those holding monies other than U.S. dollars); provided, however, VCI
shall have sixty (60) days following the date hereof to move all of its
depository accounts, merchant services and treasury management services to
Lender. Notwithstanding the foregoing, Borrower shall be permitted to maintain:
(i) account(s) with PNC Bank, National Association (“PNC”) so long as any such
account(s) are at all times subject to a Deposit Account Control Agreement by
and between PNC and Lender in form and substance acceptable to Lender; and
(ii) Borrower’s PayPal account(s) so long as such account(s) do not exceed
$250,000.00 at any given time. The Loan shall be set up on an automatic debit
from one of Borrower’s accounts with Lender.

(b)    Guarantor’s Annual Financial Statements. Within 120 days after the end of
each fiscal year, commencing with fiscal year end 2018, Guarantor shall supply
Lender with (i) an annual audited consolidated financial statement for the prior
fiscal year (including a comparison to the immediately preceding year) in form
of presentation reasonably acceptable to Lender, and (ii) such supporting
documentation as Lender reasonably requests.

(c)    Borrower, Guarantor and its Subsidiaries Financial Statements. Within 45
days following the close of each quarter, Borrower shall supply Lender with
(i) quarterly management prepared (and certified as true and correct by the CEO
and/or CFO of Guarantor) consolidated and consolidating, financial statement of
the Parent and its Subsidiaries for the prior semi-annual period in form of
presentation reasonably acceptable to Lender, (ii) such supporting documentation
as Lender reasonably requests, and (iii) a covenant compliance certificate
confirming compliance with the financial covenants set forth herein, in form
reasonably satisfactory to Lender.

(d)    Borrower Tax Returns. Within 30 days of filing, Borrower shall supply
Lender with a copy of its annual federal income tax returns, including, without
limitation, K-1 statements for all Partnerships and Sub Chapter S Corporations,
or, if an extension is filed for any tax return, within 30 days after any
permitted extension date.

(e)    Guarantor Tax Returns. Within 30 days of filing, each Guarantor shall
supply Lender with a copy of its annual federal income tax returns, including,
without limitation, K-1 statements for all Partnerships and Sub Chapter S
Corporations, or, if an extension is filed for any tax return, within 30 days
after any permitted extension date.

(f)    Monthly Reports. Within twenty (20) days of the end of each month,
Borrower shall supply Lender with (i) an accounts receivable aging report,
(ii) any inventory stock status

 

17



--------------------------------------------------------------------------------

certification report, (iii) an accounts payable aging report, (iv) a summary of
all sold, purchased and current inventory for such period, unless at such time
that Borrower does not have any borrowings under the facility.

Should Borrower not be required to provide the bank with Monthly Reports as
established in Section 6 (f) and require an advance under the line thereafter,
Borrower shall submit Monthly Reports for the three periods prior to the advance
request, along with a BBC for the most current period. Borrower will give Bank
two weeks’ notice of the borrowing requirement with the submission of the
required reports.

(g)    Form of Financial Statements. The form of presentation of each financial
statement as required above shall be reasonably acceptable to Lender, shall be
certified by Borrower to be correct and complete in all material respects, and
to the extent required by GAAP, shall include a complete description of all
contingent liabilities, including, without limitation, all Indebtedness
guaranteed.

(h)    Unused Fee. Annually, on each anniversary of the Loan, Borrower shall pay
to Lender an unused fee in an amount equal to .25% of the average unfunded
amount of the Loan for the prior one year period.

(i)    Monthly Borrowing Base Certificates. Within twenty (20) days of the end
of each month, Borrower shall supply Lender with a Borrowing Base Certificate
with the Borrowing Base calculation for such month and resulting availability
under the Note duly executed by an authorized officer of Borrower.

(j)    Financial Covenants. At all times during the term of the Loan, the
Borrower shall satisfy (or cause to be satisfied) either clause (i) below; or
clauses (ii) and (iii) below:

(i)     Average Compensating Balances. The Borrower shall maintain an average
daily balance during each calendar quarter of deposits with the Lender of at
least Three Million and No/100 Dollars ($3,000,000.00) and additionally,
Borrower, Parent and its Subsidiaries shall maintain an aggregate of average
daily balances during each calendar quarter of deposits of at least Five Million
and No/100 Dollars ($5,000,000.00), in each case, to be tested by Lender
quarterly. If at any time during the term of the Loan the balances fall below
these required minimums, following notice and a ten (10) day period to cure, the
Interest Rate (as set forth in the Note) shall be increased by 100 basis points
until such default is cured.

(ii)    Debt Service Coverage Ratio.    Parent shall maintain a minimum Debt
Service Coverage Ratio of not less than 1.75 to 1.00 including Madryn Healthcare
Partners, LP debt service. For purposes hereof, “Debt Service Coverage Ratio”
shall mean the ratio of (a) EBITDA, plus stock based compensation, plus capital
contributions to Borrower or Parent less shareholder distributions, less
unfinanced capex, divided by (b) CPLTD, plus cash interest expense on all debt.
This covenant shall be measured semiannually on a trailing twelve month basis
upon Lender’s receipt of the consolidated financial statements of Parent
required herein for each fiscal quarter ending June 30 and December 31.

 

18



--------------------------------------------------------------------------------

(iii)    Total Liabilities to Tangible Net Worth Ratio. Parent shall maintain a
maximum ratio of Total Liabilities to Tangible Net Worth of not more than 1.5 to
1.00. For purposes hereof, “Total Liabilities” shall be defined as total
liabilities, less subordinated debt; and “Tangible Net Worth” shall be defined
as net worth, less dues from or loans to affiliated/related parties, less
intangible assets, plus subordinated debt. This covenant shall be measured
quarterly upon Lender’s receipt of the financial statements of Parent required
herein.

(k)     Minimum Revenues. Borrower shall ensure compliance with Section 8.16
(Minimum Revenues) of the Madryn Credit Agreement.

(l)     Landlord Lien Waivers.    Borrower shall use best efforts to obtain a
Landlord Lien Waiver in form and substance acceptable to Lender for Borrower’s
Florida location(s). Lender may, from time to time, request reasonable evidence
of such efforts.

7.    DEFAULT. Upon the occurrence of any of the following events (each an
“Event of Default” and collectively, the “Events of Default”), Lender may at its
option exercise any of its remedies set forth herein:

(a)    Borrower fails to pay any principal or interest under this Agreement or
the Note, when due, whether on the scheduled due date or upon acceleration,
maturity or otherwise, and such failure is not cured by the Borrower within 5
business days from the date of notice by Lender of such Event of Default; or

(b)    Borrower fails to perform any other obligation under the Loan Documents
and such failure is not cured by the Borrower within fourteen (14) business days
after written notice thereof is given by Lender to Borrower; or

(c)    Borrower or Guarantor (i) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), in
respect of any Indebtedness or Guarantee of Indebtedness having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $250,000, or (ii) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee of
more than $250,000 or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or

(d)    If any warranty or representation made by Borrower in this Agreement or
in any written document, instrument or agreement delivered pursuant to the terms
hereof shall be false or misleading in any material respect, when made or deemed
made; or

(e)    The dissolution of, or termination of existence of, Borrower; or

(f)    Borrower becomes the subject of any bankruptcy or other voluntary or

 

19



--------------------------------------------------------------------------------

involuntary proceeding, in or out of court, for the adjustment of
debtor-creditor relationships, and such proceeding has not been vacated,
discharged, or stayed within 60 days from the commencement thereof; or

(g)    Guarantor becomes the subject of any bankruptcy or other voluntary or
involuntary proceeding, in or out of court, for the adjustment of
debtor-creditor relationship; or

(h)    The entry of a final judgment against Borrower or Guarantor for the
payment of money in an aggregate amount exceeding $250,000 (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage) which is not paid, stayed or discharged within 60 days, except
as would not have a material adverse effect on Borrower’s financial condition;
or

(i)    The seizure or forfeiture of, or the issuance of any writ of possession,
garnishment or attachment, or any turnover order for any material property of
Borrower, or Guarantor; and such proceeding has not been vacated, discharged, or
stayed within 60 days from the commencement thereof; or

(j)     There occurs any circumstance or circumstances that could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect, and Lender has given Borrower written notice thereof;

(k)    The failure of Borrower or any Guarantor to timely provide any of the
information as required in Section 6 above, and such failure is not cured by the
Borrower within fourteen (14) business days; or

(l)    The failure of Borrower to timely satisfy any of the covenants as
required in Section 6 above, and such failure is not cured by the Borrower
within fourteen (14) business days.

8.    REMEDIES OF LENDER. Upon the happening of an Event of Default, subject to
the expiration of the applicable cure period, then Lender may, at its option,
upon written notice to Borrower, and subject to the Intercreditor Agreement:

(j)    Cease making advances hereunder;

(k)    Terminate its obligations to make advances under this Agreement;

(l)    Commence an appropriate legal or equitable action to enforce performance
of this Agreement;

(m)    Accelerate the payment of the Note and the Loan and any other sums
secured by the Security Agreement, and commence appropriate legal and equitable
action to collect all such amounts due Lender;

(n)    Exercise any other rights or remedies Lender may have under the Security
Agreement or other Loan Documents referred to in this Agreement or executed in
connection with the Loan or which may be available under applicable law.

9.    POST-CLOSING.

(o)    Guaranty. Within forty-five (45) days following the date hereof,
Guarantor shall enter into and deliver to Lender that certain Second Amended and
Restated Guaranty of Payment and Performance from Guarantor in favor of Lender.

 

20



--------------------------------------------------------------------------------

10.    GENERAL TERMS. The following shall be applicable throughout the period of
this Agreement or thereafter as provided herein:

(p)    Rights of Third Parties. All conditions of the Lender hereunder are
imposed solely and exclusively for the benefit of Lender and Borrower and their
respective successors and assigns. No Person other than Lender shall have
standing to require satisfaction of such conditions or be entitled to assume
that Lender will make advances in the absence of strict compliance with any or
all thereof. No other Person shall, under any circumstances, be deemed to be a
beneficiary of this Agreement or the Loan Documents, any provisions of which may
be freely waived in whole or in part by the Lender at any time if, in its sole
discretion, it deems it desirable to do so.

(q)    Borrower is not Lender’s Agent. Nothing in this Agreement, the Note, the
Security Agreement, or any other Loan Document shall be construed to make the
Borrower the Lender’s agent for any purpose whatsoever, or the Borrower and
Lender partners, or joint or co-venturers, and the relationship of the parties
shall, at all times, be that of debtor and creditor.

(r)    Loan Expense/Enforcement Expense. Borrower agrees to pay to Lender on
demand all reasonable costs and expenses incurred by Lender in seeking to
enforce Lender’s rights and remedies under this Agreement, including court
costs, costs of alternative dispute resolution and reasonable attorneys’ fees
and costs, whether or not suit is filed or other proceedings are initiated
hereon.

(s)    Evidence of Satisfaction of Conditions. Lender shall, at all times, be
free independently to establish to its good faith and satisfaction, and in its
absolute discretion, the existence or nonexistence of a fact or facts which are
disclosed in documents or other evidence required by the terms of this
Agreement.

(t)    Headings. The headings of the sections, paragraphs and subdivisions of
this Agreement are for the convenience of reference only, and shall not limit or
otherwise affect any of the terms hereof.

(u)    Invalid Provisions to Affect No Others. If performance of any provision
hereof or any transaction related hereto is limited by law, then the obligation
to be performed shall be reduced accordingly; and if any clause or provision
herein contained operates or would prospectively operate to invalidate this
Agreement in part, then the invalid part of said clause or provision only shall
be held for naught, as though not contained herein, and the remainder of this
Agreement shall remain operative and in full force and effect.

(v)    Application of Interest to Reduce Principal Sums Due. In the event that
any charge, interest or late charge is above the maximum rate provided by law,
then any excess amount over the lawful rate shall be applied by Lender to reduce
the principal sum of the Loan or any other amounts due Lender hereunder.

(w)    Governing Law. The laws of the State of Florida shall govern the
interpretation and enforcement of this Agreement.

(x)    Number and Gender. Whenever the singular or plural number, masculine or
feminine or neuter gender is used herein, it shall equally include the others
and shall apply jointly and severally.

 

21



--------------------------------------------------------------------------------

(y)    Waiver. If Lender shall waive any provisions of the Loan Documents, or
shall fail to enforce any of the conditions or provisions of this Agreement,
such waiver shall not be deemed to be a continuing waiver and shall never be
construed as such; and Lender shall thereafter have the right to insist upon the
enforcement of such conditions or provisions. Furthermore, no provision of this
Agreement shall be amended, waived, modified, discharged or terminated, except
by instrument in writing signed by the parties hereto.

(z)    Notices. All notices from the Borrower to Lender and Lender to Borrower
required or permitted by any provision of this Agreement shall be in writing and
sent by registered or certified mail, by nationally recognized overnight
delivery service, by facsimile or by electronic communication (e-mail) and
addressed as follows:

 

  TO LENDER:

CITY NATIONAL BANK OF FLORIDA

100 S.E. 2nd Street, 13th Floor

Miami, Florida 33131

Attention: Legal Department

E-mail: Greg.Mangram@citynational.com

 

  TO BORROWER:

VENUS CONCEPT USA INC.

235 Yorkland Blvd, Suite 900

Toronto, Ontario, Canada M2J 4Y8

Attention:  Domenic Serafino, CEO

                  Domenic DiSisto, General Counsel

Facsimile: (855) 907-0115

E-mail:      dom@venusconcept.com

                   Ddisisto@venusconcept.com

With a copy to:

(which shall not constitute service):

Reed Smith LLP

599 Lexington Avenue

New York, New York 10022

Attention: Mark Pedretti

Facsimile: (212) 521-5450

E-mail: mpedretti@reedsmith.com

Such addresses may be changed by such notice to the other party. Notices sent by
registered or certified mail or by overnight delivery service shall be deemed
given on the date of its deposit in the United States Mail and, unless sooner
actually received, shall be deemed received by the party to whom it is addressed
on the third calendar day following the date on which said notice is deposited
in the mail, or if a courier system is used, on the date of delivery of the
notice; notices sent by facsimile or by electronic communications shall be
deemed given when sent (except that, if not given during normal business hours
for the recipient, shall be deemed to have been given at the opening of business
on the next business day for the recipient).

(aa)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding on the parties hereto and their successors and assigns; but nothing
herein shall authorize the assignment hereof by the Borrower.

 

22



--------------------------------------------------------------------------------

(bb)    USA Patriot Act Notice. Lender hereby notifies Borrower and Guarantor
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), Lender is required to
obtain, verify and record information that identifies Borrower and Guarantor,
which information includes the name and address of Borrower and Guarantor and
other information that will allow Lender to identify Borrower and Guarantor in
accordance with the Act.

(cc)    Counterparts, Facsimiles. This Agreement may be executed in
counterparts. Each executed counterpart of this Agreement will constitute an
original document, and all executed counterparts, together, will constitute the
same agreement. Any counterpart evidencing signature by one party that is
delivered by facsimile by such party to the other party hereto shall be binding
on the sending party when such facsimile is sent.

(dd)    WAIVER OF JURY TRIAL. LENDER, BORROWER AND GUARANTOR HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT ANY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT TO BE CONTEMPLATED TO BE
EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION
IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO THIS AGREEMENT.

[CONTINUES ON THE FOLLOWING PAGE]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have caused this Second Amended and
Restated Loan Agreement to be executed on the date first above written.    

 

BORROWER: VENUS CONCEPT USA INC., a Delaware corporation By:   /s/ Domenic
Serafino   Domenic Serafino, as CEO VENUS CONCEPT CANADA CORP., a Canadian
corporation By:   /s/ Domenic Serafino   Domenic Serafino, as President VENUS
CONCEPT INC., a Delaware corporation By:   /s/ Domenic Serafino   Domenic
Serafino, as CEO

JOINDER OF GUARANTOR

Each of the undersigned as Guarantor hereby consents to the foregoing Second
Amended and Restated Loan Agreement.

 

GUARANTOR: VENUS CONCEPT LTD., an Israeli corporation By:   /s/ Domenic Serafino
  Domenic Serafino, as CEO

PROVINCE OF ONTARIO                )

                                                              )SS:

CITY OF TORONTO                         )

The foregoing instrument was acknowledged before me this 4 day of March, 2020,
by means of ☐ physical presence or ☐ online notarization, by Domenic Serafino,
as CEO of VENUS CONCEPT USA INC., a Delaware corporation; as President of VENUS
CONCEPT CANADA CORP., a Canadian corporation, as CEO of VENUS CONCEPT LTD., an
Israeli corporation, and as CEO of VENUS CONCEPT INC., a Delaware corporation;
on behalf of and as an act of the corporations respectively. He is personally
known to me or has produced a                                  as
identification, and took an oath.

 

/s/ Michael Mandarello

NOTARY PUBLIC

Print Name:   Michael Mandarello

My Commission Expires: N/A

 

24



--------------------------------------------------------------------------------

LENDER: CITY NATIONAL BANK OF FLORIDA By:   /s/ Greg Mangram Name:  

Greg Mangram

Title:  

SVP

 

25



--------------------------------------------------------------------------------

Exhibit A

Borrowing Base Certificate

 

26